COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 JESUS GUADALUPE FRANCO,                      §              No. 08-18-00040-CR

                      Appellant,              §                 Appeal from the

 v.                                           §               409th District Court

 THE STATE OF TEXAS,                          §            of El Paso County, Texas

                      State.                  §              (TC# 20170D00288)

                                              §
                                            ORDER

       The Court GRANTS Natalie Martinez’s request for an extension of time within which to

file the Reporter’s Record until October 12, 2018.        NO FURTHER REQUESTS FOR

EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE CONSIDERED

BY THIS COURT.

       It is further ORDERED that Natalie Martinez, Official Court Reporter for the 409th

District Court for El Paso County, Texas, prepare the Reporter’s Record and forward the same to

this Court on or before October 12, 2018.

       IT IS SO ORDERED this 30th day of August, 2018.

                                            PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.